

Exhibit 10.1
May 5, 2020


Hand Delivered and Email


New Relic, Inc.
188 Spear Street, 10th Floor
San Francisco, CA 94105


Re: Lease, dated as of July 13, 2012, as amended (the “Lease”), between 188
Spear Street LLC, a Delaware limited liability company (“Landlord”) and New
Relic, Inc., a Delaware corporation (“Tenant”) for premises in the building
located at 188 Spear Street, San Francisco, California.


Gentlemen or Ladies:


Reference is hereby made to the Fourth Amendment to Lease, dated as of November
1, 2017 (the “Fourth Amendment”). This letter is to confirm the agreement of
Landlord and Tenant that the second sentence of Paragraph 4 of the Fourth
Amendment is deleted and replaced with the following:


“Commencing on August 1, 2020, and continuing throughout the New Term, the Base
Year shall be modified to be the 2020 calendar year and the Base Tax Year shall
be modified to be the 2020 calendar year. Tenant’s Share shall remain 35.68%”


Except as expressly provided above, the existing terms of the Lease remain in
full force and effect.


Please confirm your agreement with the above by signing the enclosed duplicate
copy of this letter and returning it to the undersigned. This agreement may be
signed via DocuSign or other electronic means approved by Landlord and Tenant.



Very truly yours,188 SPEAR STREET LLC,a Delaware limited liability
companyBy:Shorenstein Realty Services, LP,a Delaware limited partnership,
managerBy/s/ Jed Brush NameJed Brush TitleVice President(signatures continued on
next page)







1



--------------------------------------------------------------------------------










The undersigned agrees to the modification above:



NEW RELIC, INC., aDelaware corporationBy/s/ Angel ZhaoNameAngel ZhaoTitleCAO





2

